       Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 1 of 31



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

SECURITIES AND EXCHANGE          )
COMMISSION,                      )
                                 )
             Plaintiff,          )                           Case No. 1:18-cv-12058-RGS
                                 )                           Judge Richard G. Stearns
       v.                        )
                                 )
ROGER KNOX, WINTERCAP SA,        )
MICHAEL T. GASTAUER, WB21 US     )
INC., SILVERTON SA INC., WB21 NA )
INC., C CAPITAL CORP., WINTERCAP )
SA INC. AND B2 CAP INC.          )
                                 )
             Defendants.         )
                                 )
RAIMUND GASTAUER, SIMONE         )
GASTAUER FOEHR, B21 LTD.,        )
SHAMAL INTERNATIONAL FZE, AND )
WB21 DMCC,                       )
                                 )
             Relief Defendants.  )
                                 )

   AFFIDAVIT OF VIRGILIO SANTANA RIPOLL IN SUPPORT OF CITY GROUP
  ALLIANCE INC.’S MOTION FOR RELIEF FROM PRELIMINARY INJUNCTIONS
                      AND ASSET FREEZE ORDERS

        I, Virgilio Santana Ripoll, on oath depose and state the following:

        1.     I am the sole director and shareholder of City Group Alliance Inc. (“City Group”)

and submit this affidavit in support of City Group’s Motion for Relief from Preliminary

Injunctions and Asset Freeze Orders in the above-captioned action.

        2.     I am a citizen of the Dominican Republic and Principal Lawyer of Santana Ripoll

& Associates, a law firm located in Puerto Plata, Dominican Republic. All statements made in

this affidavit are based upon my personal knowledge.

        3.     City Group is a Marshall Islands corporation. A true and accurate copy of City

Group’s Certificate of Incorporation is attached hereto as Exhibit A.


2200255_1
       Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 2 of 31



        4.     City Group is the ultimate shareholder of Norland Estates Inc. and Highpoint

Drive Estates Inc. A true and accurate copy of the Central Securities Register showing

ownership of Norland Estates Inc. by Lakehouse Capital Inc. is attached hereto as Exhibit B. A

true and accurate copy of the Central Securities Register showing ownership of Highpoint Drive

Estates Inc. by Lakehouse Capital Inc. is attached hereto as Exhibit C. A true and accurate copy

of the Central Securities Register showing ownership of Lakehouse Capital Inc. by City Group

Alliance Inc. (a British Columbia, Canada corporation) (“City Group BC”) is attached hereto as

Exhibit D. A true and accurate copy of the Central Securities Register showing ownership of

City Group BC by City Group is attached hereto as Exhibit E.

        5.     Norland Estates Inc. and Highpoint Drive Estates Inc. were each a special purpose

vehicle formed to develop a single real estate project.

        6.     Norland Estates Inc. was formed for the purchase, development, and resale of the

real property located at 4126 Norland Avenue, Burnaby, British Columbia, Canada (the

“Burnaby Property”).

        7.     Highpoint Drive Estates Inc. was formed for the purchase, development, and

resale of the real property located at 2970 High Point Drive, Whistler, British Columbia, Canada

(the “Whistler Property”).

        8.     The purchases of the Burnaby Property and the Whistler Property were financed

by shareholder loans to Norland Estates Inc. and Highpoint Drive Estates Inc., respectively.

        9.     On or about July 23, 2014, Norland Estates Inc. purchased the Burnaby Property.

A true and accurate copy of the electronic land title transfer document evidencing this purchase

by Norland Estates Inc. is attached hereto as Exhibit F.




                                                 2
2200255_1
       Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 3 of 31



        10.    On or about February 21, 2018, Norland Estates Inc. sold the Burnaby Property.

A true and accurate copy of the Trust Reconciliation Statement evidencing the sale proceeds

received by Norland Estates Inc. is attached hereto as Exhibit G.

        11.    On or about March 14, 2018, Norland Estates Inc. transferred CAD 3,000,349.00

to City Group from the proceeds of the sale of the Burnaby Property in repayment of the

shareholder loan made to finance the purchase and development of the Burnaby Property.

        12.    On or about September 10, 2015, Highpoint Drive Estates Inc. purchased the

Whistler Property. A true and accurate copy of the electronic land title transfer document

evidencing this purchase by Norland Estates Inc. is attached hereto as Exhibit H.

        13.    On or about April 20, 2018, Highpoint Drive Estates Inc. sold the Whistler

Property. A true and accurate copy of the Trust Reconciliation Statement evidencing the sale

proceeds received by Highpoint Drive Estates Inc. is attached hereto as Exhibit I.

        14.    On or about May 3, 2018, Highpoint Drive Estates Inc. transferred CAD

2,221,676.00 to City Group from the proceeds of the sale of the Whistler Property in repayment

of the shareholder loan made to finance the purchase and development of the Whistler Property.

A true and accurate copy of the Account Statement for City Group’s bank account, WB21 Pte.

Ltd. Account Number 1906962172 for the statement period March 14, 2018 – June 7, 2018 is

attached hereto as Exhibit J.

        15.    On or about February 21, 2018, City Group engaged Wintercap SA as its asset

manager. A true and accurate copy of the Form A delivered to Wintercap SA in connection with

opening an account for City Group is attached hereto as Exhibit K.

        16.    As City Group’s asset manager, Wintercap SA had administrator rights to City

Group’s account with WB21 Pte. Ltd, including the ability to transfer funds from said account.



                                                3
2200255_1
       Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 4 of 31



        17.    On or about July 30, 2018, Wintercap SA transferred CAD 5,110,896.77, which

sum represented all the funds in City Group’s WB21 Pte. Ltd. account, to Wintercap SA’s own

account with WB21 Pte. Ltd., Account Number 1899634730. A true and accurate copy of the

Account Statement for City Group’s bank account, WB21 Pte. Ltd. Account Number

1906962172 for the statement period June 7, 2018 – July 30, 2018 is attached hereto as Exhibit

L.

        18.    These funds remained the property of City Group and were transferred to

Wintercap SA solely for administrative convenience in Wintercap SA’s capacity as City Group’s

asset manager. Wintercap SA advised City Group that WB21 Pte. Ltd. had stopped responding to

banking instructions, and Wintercap SA wished to consolidate the funds with other accounts in

order to make a single demand for their return acting as the agent of its clients.

        19.    When Wintercap SA’s accounts were ordered frozen by the Court in the present

action, Wintercap SA’s account with WB21 Pte. Ltd., Account Number 1899634730, contained

CAD 5,110,896.77 which was the property of City Group.

        20.    The CAD 5,110,896.77 is clearly identifiable as the repayment of shareholder

loans to City Group from the proceeds of legitimate real estate development transactions and is

not connected in any way to the allegations concerning securities violations made against

Wintercap SA, Roger Knox, or any other defendant in this action.

        21.    There is no basis for the continued application of the Court’s Asset Freeze Orders

to these funds, and they should be released from the Asset Freeze Orders and returned to City

Group immediately.




                                                  4
2200255_1
       Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 5 of 31



        22.       City Group has been, and continues to be, harmed by the improper application of

the Asset Freeze Orders to the above-referenced funds due to City Group’s loss of its rightful use

of these funds.




                                                  5
2200255_1
Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 6 of 31
Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 7 of 31




                    EXHIBIT

                              A
Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 8 of 31
Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 9 of 31
Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 10 of 31




                     EXHIBIT

                               B
                              Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 11 of 31


                                                             CENTRAL SECURITIES REGISTER
                                                                    NORLAND ESTATES INC.
                                                                        Common Shares
Date Share    Date Share                                                 Number      Acquired by     If Transferred,   Cert.             Consideration Paid to Company
Certificate   Certificate                                                of Shares    Allotment,       from whom       No.
 Issued       Cancelled          Full Name and Address of Shareholder                Conversion,                               Cash or               Paid Per Share
                                                                                     Transfer (or)                              Other
                                                                                                                                                         Other Than Cash
                                                                                                                                            Cash            Particulars
                                                                                                                                                          [Cancel details]
23/6/2014     25/11/2014    Yvonne Gasarch                                  1,000    Allotment                          1      Cash          $10     Return to treasury
25/11/2014                  Lakehouse Capital Inc., 320-1100 Melville       1,000    Allotment                          2      Cash          $10
                            Street, Vancouver, BC V6E4A6




         Total issued:                                                      1,000
Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 12 of 31




                     EXHIBIT

                               C
                                 Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 13 of 31

                                                             CENTRAL SECURITIES REGISTER
                                                             HIGHPOINT DRIVE ESTATES INC.
                                                                        Common Shares
Date Share    Date Share                                                 Number      Acquired by     If Transferred,   Cert.             Consideration Paid to Company
Certificate   Certificate        Full Name and Address of Shareholder    of Shares    Allotment,       from whom       No.
 Issued       Cancelled                                                              Conversion,                               Cash or               Paid Per Share
                                                                                     Transfer (or)                              Other
                                                                                                                                                         Other Than Cash
                                                                                                                                            Cash            Particulars
                                                                                                                                                          [Cancel details]
24/7/15                     Lakehouse Capital Inc., 320-1100 Melville       1,000    Allotment                          1      Cash          $10
                            Street, Vancouver, BC V6E 4A6




          Total issued:                                                     1,000
Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 14 of 31




                     EXHIBIT

                              D
                               Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 15 of 31


                                                               CENTRAL SECURITIES REGISTER
                                                                     LAKEHOUSE CAPITAL INC.
                                                                                  Common
Date Share     Date Share                                             Number        Acquired by     If Transferred, from   Cert.             Consideration Paid to Company
Certificate    Certificate    Full Name and Address of Shareholder    of Shares      Allotment,            whom            No.
 Issued        Cancelled                                                            Conversion,                                    Cash or               Paid Per Share
                                                                                    Transfer (or)                                   Other
                                                                                                                                                             Other Than Cash
                                                                                                                                                Cash            Particulars
                                                                                                                                                              [Cancel details]
25/11/14                     City Group Alliance Inc.                     1,000   Allot                                     1       .01          .01




           Total issued:
Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 16 of 31




                     EXHIBIT

                               E
                                  Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 17 of 31

                                                              CENTRAL SECURITIES REGISTER
                                                                  CITY GROUP ALLIANCE INC.
                                                                         Common Shares
Date Share     Date Share                                                 Number      Acquired by      If Transferred,   Cert.             Consideration Paid to Company
Certificate    Certificate                                                of Shares    Allotment,        from whom       No.
 Issued        Cancelled          Full Name and Address of Shareholder                Conversion,                                Cash or               Paid Per Share
                                                                                      Transfer (or)                               Other
                                                                                                                                                           Other Than Cash
                                                                                                                                              Cash            Particulars
                                                                                                                                                            [Cancel details]
07/12/12      21/02/18       City Group LLC Delaware                         1,000    Allotment                           1      Cash          $10
21/02/18                     City Group Alliance Inc. Marshall Islands       1,000    Transfer        City Group LLC      2




           Total issued:                                                     1,000
Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 18 of 31




                     EXHIBIT

                               F
FORM_A_V20

                          Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 19 of 31
      LAND TITLE ACT
      FORM A (Section 185(1))
      FREEHOLD TRANSFER Province of British Columbia                                                     1405726054                PAGE     1 OF 1 PAGES

             Your electronic signature is a representation that you are a subscriber as defined by the
             Land Title Act, RSBC 1996 c.250, and that you have applied your electronic signature
             in accordance with Section 168.3, and a true copy, or a copy of that true copy, is in
             your possession.

      1.     APPLICATION: (Name, address, phone number of applicant, applicant's solicitor or agent)

             Bell Alliance
             Barristers and Solicitors                                                             Telephone: (604) 873-8723
             201 1367 West Broadway                                                                LTO Client Number: 12235-RC
             Vancouver                                          BC      V6H 4A7                    File Number: 140982-001
                                                                                                                                   Deduct LTSA Fees? Yes        ✔


      2a.    PARCEL IDENTIFIER AND LEGAL DESCRIPTION OF LAND:
             [PID]                     [LEGAL DESCRIPTION]
             014-852-373             PARCEL A DISTRICT LOT 79 GROUP 1 NEW WESTMINSTER DISTRICT
                                     REFERENCE PLAN 82761
             STC?       YES


      2b.    MARKET VALUE: $ 7925000.00

      3.     CONSIDERATION: $ 7925000.00

      4.     TRANSFEROR(S):

             FIVE POINT ESTATES ULC (INC. NO. BC0908112)


      5.     FREEHOLD ESTATE TRANSFERRED:               Fee Simple
      6.     TRANSFEREE(S): (including occupation(s), postal address(es) and postal code(s))
             NORLAND ESTATES INC.


             320 1100 Melville Street                                                                                                 Incorporation No
             Vancouver                                                            BC                                                  BC1006064
                                                      V7C 1V8
      7.     EXECUTION(S): The transferor(s) accept(s) the above consideration and understand(s) that the instrument operates to transfer the freehold estate
             in the land described above to the transferee(s)
                 Officer Signature(s)                                     Execution Date            Transferor(s) Signature(s)
                                                                        Y        M      D
              ___________________________________________                                                 Five Point Estates ULC
             Donald A. Drysdale                                                                           by its authorized signatory:
                                                                             14        7      23
             Barrister & Solicitor                                                                        _____________________
             #211 - 1015 Austin Avenue                                                                    Print Name: Richard Latham
             Coquitlam, B.C. V3K 3N9
             Telephone: 604-939-8321


      OFFICER CERTIFICATION:
      Your signature constitutes a representation that you are a solicitor, notary public or other person authorized by the Evidence Act, R.S.B.C. 1996, c.124, to
      take affidavits for use in British Columbia and certifies the matters set out in Part 5 of the Land Title Act as they pertain to the execution of this
      instrument.
Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 20 of 31




                     EXHIBIT

                              G
      Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 21 of 31

                        BIANCARDI LAW CORPORATION
                              Trust Reconciliation Statement
                             File No. Norland Estates 436-001


Seller:       Norland Estates Inc.
Buyer:        Solidarity Holdings Ltd.
Civic:        4126 Norland Avenue, Burnaby, BC, V5G 3S8
Legal:        Parcel Identifier: 014-852-373, Parcel a District Lot 79 Group 1 New
              Westminster District Reference Plan 82761
Completion Date:      February 21, 2018


Funds Transferred into Trust                                                   Credit

Spagnuolo & Company Real Estate Lawyers "in trust"                        $10,327,265.34
Sale Proceeds

                                                                      $10,327,265.34

Funds Disbursed from Trust                                                      Debit


Westminster Savings Credit Union                                           $4,408,225.85
Payout of Mortgage as at February 22, 2018
                                                                               $2,150.00
Outstanding Utilities Cost
Legal account                                                                  $1,840.04
Norland Estates Inc.                                                       $5,915,049.45
Balance of Sale Proceeds


                                                                      $10,327,265.34



 Trust Reconciliation Balance:                                                       $0.00
Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 22 of 31




                     EXHIBIT

                              H
FORM_A_V21
                     NEW WESTMINSTER LAND TITLE OFFICE
                   Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 23 of 31
      LAND TITLE ACT
      FORM A (Section 185(1))
                              Sep-10-2015 12:43:10.001                        CA4667799
      FREEHOLD TRANSFER Province of British Columbia                                                                               PAGE       1 OF 1 PAGES
                                                                                                                                       Digitally signed by Khushhal Singh
             Your electronic signature is a representation that you are a subscriber as defined by the
                                                                                                          Khushhal Singh
                                                                                                                                       Bains VJ6QYL
             Land Title Act, RSBC 1996 c.250, and that you have applied your electronic signature                                      DN: c=CA, cn=Khushhal Singh Bains
                                                                                                                                       VJ6QYL, o=Lawyer, ou=Verify ID at
             in accordance with Section 168.3, and a true copy, or a copy of that true copy, is in
             your possession.
                                                                                                          Bains VJ6QYL                 www.juricert.com/LKUP.cfm?
                                                                                                                                       id=VJ6QYL
                                                                                                                                       Date: 2015.09.10 12:40:09 -07'00'


      1.     APPLICATION: (Name, address, phone number of applicant, applicant's solicitor or agent)
             Bell Alliance
             Barristers and Solicitors                                                             Telephone: (604) 873-8723
             201 1367 West Broadway                                                                LTO Client Number: 12235
             Vancouver                                          BC      V6H 4A7                    File Number: 152031-001
             Document Fees: $78.10                                                                                                 Deduct LTSA Fees? Yes                    ✔


      2a.    PARCEL IDENTIFIER AND LEGAL DESCRIPTION OF LAND:
             [PID]                     [LEGAL DESCRIPTION]
             028-878-027             STRATA LOT 60 DISTRICT LOT 7798 GROUP 1 NEW WESTMINSTER
                                     DISTRICT STRATA PLAN LMS4695
             STC?       YES


      2b.    MARKET VALUE: $ 1,350,000.00

      3.     CONSIDERATION: $ 1,350,000.00

      4.     TRANSFEROR(S):

             ECOASIS PROPERTIES LIMITED (INC. NO. A0076280)


      5.     FREEHOLD ESTATE TRANSFERRED:               Fee Simple
      6.     TRANSFEREE(S): (including occupation(s), postal address(es) and postal code(s))
             HIGHPOINT DRIVE ESTATES INC.


             320 1100 Melville Street
             Vancouver                                                            BC
                                                      V6E 4A6
      7.     EXECUTION(S): The transferor(s) accept(s) the above consideration and understand(s) that the instrument operates to transfer the freehold estate
             in the land described above to the transferee(s)
                 Officer Signature(s)                                     Execution Date            Transferor(s) Signature(s)
                                                                        Y        M      D
              ___________________________________________                                                Ecoasis Properties Limited
             Patrick J. Julian                                                                           by its authorized signatory:
                                                                             15        09     10
             Barrister & Solicitor                                                                       _____________________
             19th Floor                                                                                  Print Name Dan Matthews
             885 West Georgia Street
             Vancouver, B.C. V6C 3H4


      OFFICER CERTIFICATION:
      Your signature constitutes a representation that you are a solicitor, notary public or other person authorized by the Evidence Act, R.S.B.C. 1996, c.124, to
      take affidavits for use in British Columbia and certifies the matters set out in Part 5 of the Land Title Act as they pertain to the execution of this
      instrument.
Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 24 of 31




                     EXHIBIT

                                I
Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 25 of 31
Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 26 of 31




                     EXHIBIT

                               J
                   Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 27 of 31




                                           ACCOUNT STATEMENT

STATEMENT PERIOD           14-Mar-2018 - 07-Jun-2018
ACCOUNT NUMBER                     2172
CURRENCY                   CAD
CUSTOMER NAME              City Group Alliance Inc
ADDRESS                    Trust Company Complex,
                           Ajeltake Road, Ajeltake
                           Island, Majuro 96960
                           Majuro
                           95300



TRANSACTION ID              TRANSACTION TYPE       DETAILS                                         CREDIT / DEBIT                               BALANCE             DATE

                                                    Acc No:
                                                           4730
347320180706202509661        ATAP (send)            Note: WB2525                                - 100,200.00 CAD                  5,110,896.77 CAD             2018-06-07
                                                    Beneficiary:
                                                    Wintercap SA

                                                    Acc No:
                                                           4730
462020180305140607371        ATAP (send)            Note: WB2391                                  - 10,928.23 CAD                 5,211,096.77 CAD             2018-05-03
                                                    Beneficiary:
                                                    Wintercap SA

                                                    Name: HIGHPOINT
                                                    DRIVE ESTATES
                                                    INC.
350620180305090632949        Payment (received)                                             +2,221,676.00 CAD                     5,222,025.00 CAD             2018-05-03
                                                    Note: 216 5292128
                                                    Beneficiary: City
                                                    Group Alliance Inc

                                                    Name: NORLAND
                                                    ESTATES INC
                                                    Note: LOAN
694820181403162729563        Payment (received)                                             +3,000,349.00 CAD                     3,000,349.00 CAD             2018-03-14
                                                    REPAYMENT
                                                    Beneficiary: City
                                                    Group Alliance Inc



                                                                                                                               TOTAL CREDIT +5,222,025.00 CAD
                                                                                                                               TOTAL DEBIT     -111,128.23 CAD
                                                                                                                               BALANCE       5,110,896.77 CAD




WB21 Pte. Ltd.         WB21 Customer Service
80 Raffles Place       support@wb21.com
                                                  London | Moscow | Dubai | Toronto | Hong Kong | Shanghai | Singapore | São Paulo
Singapore 048624       www.wb21.com
                                                  Copyright© WB21 Ltd. All rights reserved. WB21 is a registered trademark of WB21 Ltd.
                                                  This e-mail and any attachments thereto are confidential and protected by legal privilege from disclosure.
                                                  If you are not the intended recipient, please destroy this message and any attachments from your system.



                                                                PAGE 1 of 1
Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 28 of 31




                     EXHIBIT

                              K
Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 29 of 31
Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 30 of 31




                     EXHIBIT

                               L
                   Case 1:18-cv-12058-RGS Document 132-3 Filed 04/25/19 Page 31 of 31




                                           ACCOUNT STATEMENT

STATEMENT PERIOD           07-Jun-2018 - 30-Jul-2018
ACCOUNT NUMBER                     2172
CURRENCY                   CAD
CUSTOMER NAME              City Group Alliance Inc
ADDRESS                    Trust Company
                           Complex, Ajeltake Road,
                           Ajeltake Island, Majuro
                           96960
                           Majuro
                           95300



TRANSACTION ID              TRANSACTION TYPE      DETAILS                                        CREDIT / DEBIT                               BALANCE              DATE

                                                   Acc No:
                                                          4730
357920183007103058384        ATAP (send)           Note: WB2721                                       - 27.00 CAD                             0.00 CAD       2018-07-30
                                                   Beneficiary:
                                                   Wintercap SA

                                                   Acc No:
                                                          4730
460520183007102540419        ATAP (send)           Note: WB2720                            - 5,110,869.77 CAD                               27.00 CAD        2018-07-30
                                                   Beneficiary:
                                                   Wintercap SA

                                                   Acc No:
                                                          4730
347320180706202509661        ATAP (send)           Note: WB2525                              - 100,200.00 CAD                   5,110,896.77 CAD             2018-06-07
                                                   Beneficiary:
                                                   Wintercap SA

                                                                                                                      Total Credit                            + 0.00 CAD
                                                                                                                      Total Debit                     - 5,211,096.77 CAD
                                                                                                                      Current Balance                           0.00 CAD




WB21 Pte. Ltd.         WB21 Customer Service
80 Raffles Place       support@wb21.com
                                                London | Moscow | Dubai | Toronto | Hong Kong | Shanghai | Singapore | São Paulo
Singapore 048624       www.wb21.com
                                                Copyright© WB21 Ltd. All rights reserved. WB21 is a registered trademark of WB21 Ltd.
                                                This e-mail and any attachments thereto are confidential and protected by legal privilege from disclosure.
                                                If you are not the intended recipient, please destroy this message and any attachments from your system.



                                                              PAGE 1 of 1
